PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/777,714
Filing Date: 30 Jan 2020
Appellant(s): Becton, Dickinson and Company



__________________
Todd W. Wight
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/9/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/09/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
 A. Claims 1-3, 7. 10, 11, and 18 under 35 U.S.C. 103 over Howell and Zyzelewski. 
	1. Independent Claims 1 and 18
		a. Examiner erred in fact-finding for the platform. 
Appellant asserts that Howell does not teach the claimed “platform” because the combination of elements 101 and 104 (Howell) cannot together be considered the platform. Appellant points to [0052] of the present application as support for the assertion stating that the specification sets forth that the platform must be a single foam like body being adaptable to a curved surface such as a patient’s hand or arm. Thus, the Appellant argues that the two elements of 101 and 104 of Howell cannot read on the platform as viewed in light of the specification. 
Examiner points out that the use of the term “single” is not found in the Appellant’s specification, let alone in [0052]. Further, while Appellant appears to allude that the specification sets forth a special definition for the term “platform”, [0052] that Appellant has cited, does not provide a special definition. [0052] merely describes an embodiment of the present invention in general terms. The Examiner is not required to read the specification into the claims. Therefore, the broadest reasonable interpretation of a platform may be used. Because the claims do not recite that the platform be comprised of a single structure, Examiner’s interpretation of Howell is reasonable. 
	b. Examiner’s rationale provides insufficient motivation for the proposed modification of Howell’s securement device
Appellant asserts there is insufficient motivation for the combination of Howell in view of Zyzelewski. First, Appellant states that Examiner has not shown the claimed platform design in well known in the art by simply providing the single reference of Zyzelewski. Second, Appellant states Examiner has not shown why the securement device of Howell could not be used with the catheter of Zyzelewski. 
Examiner points to p. 4 and 5 of the Final Rejection dated 12/09/21 that provides rationale for the combination. Examiner first states that Howell [0099] discloses that the recess 108 could of any shape or size thus indicating that the groove 108 may take on a different form than the ones shown in Howell. Examiner then also states that the modification is beneficial because it allows for the securement of integrated catheters having a side port as is commonly found in the art ([0039], Zyzelewski). For example, depending on whether the side port needs to be placed on the right side or left side of the body, it would be beneficial to have the first and second angled channels as taught by Zyzelwski to allow for better position of the catheter device and allow for flexibility while using the stabilization system. 
By providing the reference Zyzelewski, Examiner has done their due diligence in showing that catheters having side ports are well-known in the art. Examiner is not required to provide all references depicting this type of catheter configuration as doing so would be unreasonable. 
	c. The proposed modification of Howell’s securement device would change the principle of its operation or render it unsatisfactory for its intended purpose. 
Appellant asserts that the modification of Howell would result in the retention member 100 to be split into three pieces which would make it difficult for the user to apply an anti-microbial pad onto the retainer, would be less sterile because there are more surfaces for touch-contamination and the device would need to be handled three times as much, and would be difficult for a user to hold and assemble. 
Examiner points out that the primary purpose of both Howell and Zyzelewski are to hold and retain a catheter type device. Thus, the intended purpose of both cited prior art is the same. 
Examiner further points out that the Appellant’s asserted antimicrobial pad is irrelevant to the claims. The anti-microbial pad is a completely separate element from the platform taught by Howell and the structure of an anti-microbial pad is not claimed. Thus, Appellants argument does not have any relevance to the claimed subject matter. With regard to the sterility of the device, Appellant assertion that the platform of Howell would need to be handled three times as much is simply an assumption made on the Appellant’s part and there is no grounds or support for this assertion. Further the concern over sterility does not have anything to do with the intended purpose, which is to retain a catheter, of the two pieces of prior art. Lastly, Appellant’s assertion that the three-piece construction would be more difficult for a user to assemble appears to relate more to the manufacture of the device which is not required by the user. Neither of the prior art require a user to assemble the retention member. The user would receive a single complete device and simply have to adhere it to the patient’s skin. These are device claims not manufacturing claims. 
2. Claim 2
Appellant asserts the prior art does not teach the platform is a foam-like material. 
Examiner points to p. 5, of the Final Rejection which indicates that Howell teaches platform (104) may comprise a foam ([0089]). The claims do not require that the entire platform be made of a foam-like material. Therefore, Appellant’s argument that Howell leaves room for other materials is moot. 
3. Claim 3
Appellant asserts the prior art does not teach a skin-adhering side and a non-recessed catheter-securing side of the platform are parallel to each other. 
This argument stems from Appellant’s first argument above (A.1.a) that the Appellant does not believe Examiner has shown the claimed platform. 
Examiner reiterates that Howell teaches the claimed platform (101 and 104) and as shown in Fig. 3, the skin adhering side and the catheter-securing side are parallel to one another. 
4. Claim 7
Appellant asserts the prior art does not teach an antimicrobial pad integrated into the skin-adhering side of the platform. 
Examiner points to Final Rejection p. 6, indicating that Howell teaches an adhesive found on the skin-adhering side that may comprise an anti-microbial material ([0090]). Therefore, the adhesive containing the anti-microbial material may be considered the anti-microbial pad found on the skin-adhering side of the platform. It should be noted that the claims do not require two separate layers one being an adhesive layer and the other being an antimicrobial layer on the skin-adhering side. Further, [0090] also teaches that the adhesive comprising the antimicrobial material may be placed in strips on the skin-adhering side of the platform. Thus, Examiner could also make the interpretation that one strip could be considered the adhesive layer and a second strip could be considered the antimicrobial pad. 
Appellant further points to [0059] of the Specification stating that the prior art does not teach the limitations found in [0059]. 
However, Examiner points out that these limitations are not current recited in the claims and are therefore moot. 
5. Claim 10
No new arguments are presented.
6. Claim 11
Appellant asserts that Howell does not teach the limitation of a through hole or slit in at least the starboard side or port side of the dressing configured for the extension port or an extension tube of the integrated catheter to pass therethrough. 
Examiner points to p. 6 and 7 of Final Office Action indicating that notches 458 of Fig. 11 read on the claimed limitation. It should be noted that the claims use the language “configured” and thus the structure of Howell must only be capable of performing the recited function. In this case, the notches 458 would be able to accommodate a side port to pass through. 
B. Claim 5 under 35 U.S.C. 103 as unpatentable over Howell, Zyzelwski, and Bailey. 
	Appellant asserts Bailey does not teach the two sides of the platform being oblique to one another. Appellant further states that Examiner provides insufficient motivation for the combination.
	Examiner points to p. 10 and 11 of Final Office action indicating that Bailey teaches a platform (12, Fig. 1-2) being of a wedge shape in order to hold the catheter at an angle to prevent kinking and therefore occlusion in the catheter (Bailey, [0061]). It is even taught by the primary reference of Howell that the catheter may be held at a range of angles relative to the skin of the patient. Therefore, the modification to have this wedge-shaped platform in order to retain the catheter in this angled position would be reasonable to one of ordinary skill in the art and proper motivation is provided by the Examiner such that this configuration would prevent kinking an occlusion in the catheter line (Bailey, [0061]). 
	Appellant further asserts that the primary reference Howell requires the catheter to be held at the specific angle of 7 degrees [0146]. However, Appellant appears to be picking and choosing only the information they feel would support their argument. A closer examination of [0146] of Howell shows that the catheter may actually be held in a wide range of angles and not specifically 7 degrees. Thus, it is unreasonable to ask the Examiner to conform to the specific angle of 7 degrees as the Appellant is suggesting. 

C. Claims 9, 12, 13, 15-17, and 19 under 35 U.S.C. 103 over Howell, Zyzelewski, and Hanson. 
	1. Independent Claim 12
		a. Examiner erred in fact-finding for the platform
	See response to A.1.a above.
		b. Examiner provides insufficient motivation for the propose modification of Howell’s securement device
	See response to A.1.b above.
		c. The proposed modification of Howell’s securement device would change the principle of its operation or render it unsatisfactory for its intended purpose
	See response to A.1.c above.

The rest of Appellant’s assertions do not provide new arguments. Dependent claims are simply under appeal for their dependency on the independent claims. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Lauren P Farrar/Primary Examiner, Art Unit 3783             
                                                                                                                                                                                           Conferees:
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
/MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.